Citation Nr: 0321972	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  99-17 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to dependency and indemnity compensation benefits 
pursuant to 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from June 1942 to 
August 1945.  He died in December 1998.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for the cause of 
the veteran's death and denied entitlement to dependency and 
indemnity compensation benefits under 38 U.S.C.A. § 1318.  
The appellant appealed these determinations to the Board.  

In an April 2002 decision, the Board denied service 
connection for the cause of the veteran's death.  The issue 
of entitlement to dependency and indemnity compensation 
benefits under 38 U.S.C.A. § 1318 was deferred.  In January 
2000, VA amended 38 C.F.R. § 3.22 (the implementing 
regulation for 38 U.S.C.A. § 1318) to restrict the award of 
dependency and indemnity compensation benefits to cases where 
the veteran, during his or her lifetime, had established a 
right to receive total service-connected disability 
compensation for the period of time required by 38 U.S.C.A. 
§ 1318, or would have established such right but for clear 
and unmistakable error (CUE) in the adjudication of a claim 
or claims.  Accordingly, as amended, the regulation 
specifically prohibited "hypothetical entitlement" as an 
additional basis for establishing eligibility.  65 Fed. Reg. 
3,388 (Jan. 21, 2000).  Nevertheless, hypothetical 
entitlement was still permitted in claims for "enhanced" 
dependency and indemnity compensation benefits under 
38 U.S.C.A. § 1311(a)(2).  See 38 C.F.R. § 20.1106.

However, effective August 23, 2001, the Board imposed a 
temporary stay on the adjudication of 38 U.S.C.A. § 1318 
claims in accordance with the directions of the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) in 
its decision in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I).  In that decision, the Federal Circuit 
directed the Department to conduct expedited rulemaking to 
either explain why certain regulations (38 C.F.R. §§ 3.22 and 
20.1106) were inconsistent on the issue of "hypothetical 
entitlement" to a total rating before the veteran's death, 
or to revise the regulations so that they were consistent.  

In April 2002, VA amended 38 C.F.R. § 20.1106 to provide that 
there would be no "hypothetical" entitlement.  However, in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), the Federal Circuit directed the Department to 
conduct expedited rulemaking proceedings which consider why 
38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106, which now foreclose 
the reopening of all total disability claims filed during the 
veteran's lifetime except for CUE situations, do not address 
why other grounds for reopening proceedings (in addition to 
CUE) should not also be allowed.  Therefore, the Federal 
Circuit directed VA to process all dependency and indemnity 
compensation claims under 38 U.S.C.A. § 1318 except where a 
survivor sought to reopen a claim on the grounds of new and 
material evidence, pending further rulemaking procedures and 
lifting of the stay.  In the present case, the appellant is 
not seeking to reopen a claim on the grounds of new and 
material evidence.  Therefore, the Board may proceed with 
appellate consideration of the matter.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained.  

2.  The veteran's death certificate shows that he died in 
December 1998.  

3.  At the time of the veteran's death, service connection 
was in effect for residuals of a gunshot wound, Muscle Group 
XIV, right, rated 40 percent disabling; residuals of a 
gunshot wound, Muscle Group XVII, left, rated 20 percent 
disabling; residuals of a gunshot wound, Muscle Group X, 
right, rated 10 percent disabling; and traumatic arthritis of 
the right knee, rated 30 percent disabling.  His combined 
rating was 80 percent.  

4.  The veteran established entitlement to a total disability 
rating based on individual unemployability, effective in June 
1997.  

5.  The judicial interpretation of 38 C.F.R. § 3.22, in 
effect prior to January 21, 2000, is applicable.  

6.  During his lifetime, the veteran's claims for a total 
rating for his service-connected disabilities were denied in 
July 1990 and January 1993 rating decisions, within 10 years 
prior to his death.  


CONCLUSION OF LAW

The criteria for dependency and indemnity compensation 
benefits pursuant to 38 U.S.C.A. §§ 1318 have not been met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (as in 
effect prior to January 21, 2000); 38 C.F.R. §§ 3.5, 3.102, 
3.159 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a veteran dies from a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation benefits.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.5(a).  However, even if a service-connected 
disability did not cause or contribute to cause to a 
veteran's death (as has already been determined in this 
case), a surviving spouse may be entitled to receive 
dependency and indemnity compensation benefits as if the 
veteran's death were service-connected when a veteran meets 
the requirements set forth in 38 U.S.C.A. § 1318.  

At the time the appellant's claim was filed in January 1999, 
dependency and indemnity compensation benefits based on 
§ 1318(b) were awarded when the following conditions were 
met:

(1)  The veteran's death was not caused by his or her 
own willful misconduct; and 
(2)  The veteran was in receipt of or for any reason . . 
. was not in receipt of but would have been entitled to 
receive compensation at the time of death for a service-
connected disablement that either:  
(i) Was continuously rated totally disabling by a 
schedular or unemployability rating for a period of 
10 or more years immediately preceding death; or 
(ii) Was continuously rated totally disabling by a 
schedular or unemployability rating from the date of 
the veteran's discharge or release from active duty 
for a period of not less than 5 years immediately 
preceding death. 
38 C.F.R. § 3.22(a) (in effect prior to January 21, 2000) 
(emphasis added).  

As noted in the Introduction above, 38 C.F.R. § 3.22 was 
amended while the appellant's claim was pending to 
specifically prohibit hypothetical entitlement as an 
additional basis for establishing eligibility for the 
benefit.  See 38 C.F.R. § 3.22 (2002).  As such, the Board 
will consider whether entitlement to dependency and indemnity 
compensation benefits pursuant to 38 U.S.C.A. § 1318 may be 
established under the provisions of 38 C.F.R. § 3.22 either 
as in effect prior to, or as in effect from, January 21, 
2000.  

The veteran died in December 1998.  The evidence of record at 
the time of the veteran's death shows that he had established 
service connection for residuals of a gunshot wound, Muscle 
Group XIV, right, rated 40 percent disabling; residuals of a 
gunshot wound, Muscle Group XVII, left, rated 20 percent 
disabling; residuals of a gunshot wound, Muscle Group X, 
right, rated 10 percent disabling; and traumatic arthritis of 
the right knee, rated 30 percent disabling.  His combined 
rating was 80 percent from June 17, 1997.  The RO had granted 
a total disability rating based on individual unemployability 
effective from June 17, 1997.  Hence, the veteran's total 
disability rating was in effect for approximately 18 months 
immediately prior to his death, well short of the 10-year 
period required under 38 U.S.C.A. § 1318(b).  Therefore, the 
appellant is not eligible for dependency and indemnity 
compensation benefits under § 1318(b) on the grounds that the 
veteran had actually been in receipt of, or actually 
established entitlement to, a total rating for 10 years prior 
to his death.  38 C.F.R. § 3.22 (as in effect from January 
21, 2000.)

Under the version of 38 C.F.R. § 3.22 in effect prior to 
January 21, 2000, however, the appellant may still prevail on 
a claim for dependency and indemnity compensation benefits 
under 38 U.S.C.A. § 1318(b) if the evidence shows that he 
would have been "entitled to receive" a total disability 
rating for 10 or more years immediately prior to his death.  
In other words, the question would be whether the veteran 
hypothetically would have been entitled to receive a 100 
percent disability compensation rating based on service-
connected disability for a period of 10 years immediately 
prior to death.  Wingo v. West, 11 Vet. App. 307, 311 (1998); 
Carpenter v. West, 11 Vet. App. 140, 145-146 (1998); Green 
(Davis) v. Brown, 10 Vet. App. 111, 118 (1997).  However, 
where a prior final VA determination has denied a veteran a 
total disability rating so that he had not been rated totally 
disabled for ten continuous years prior to his death, a 
survivor may not establish eligibility for dependency and 
indemnity compensation benefits unless clear and unmistakable 
error is demonstrated in the prior VA determination.  
Marso v. West, 13 Vet. App. 260 (1999).  

A review of the file shows that in a September 1945 rating 
decision, service connection was granted for residuals of a 
gunshot wound of the right thigh, Muscle Group XIV, with 
partial ankylosis of a fibrous right knee, rated 30 percent 
disabling; residuals of a gunshot wound of the left hip, 
Muscle Group XVII, rated 20 percent disabling; and residuals 
of a gunshot wound of the heel of the right foot, Muscle 
Group X, rated 10 percent disabling.  His combined disability 
rating was 60 percent.  Since the veteran's service-connected 
disabilities involved both of his lower extremities, they are 
considered one disability under 38 C.F.R. § 4.16(a).  
Therefore, he met the percentage rating standards for 
individual unemployability benefits since his discharge from 
service.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  

By rating determinations in March 1948, July 1950, December 
1958, September 1959, and July 1990, the RO confirmed and 
continued the assigned ratings and denied entitlement to an 
increased rating for his service-connected disabilities.  The 
veteran did not appeal any of these determinations and they 
became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.1103.  

In December 1992, the veteran filed a claim for increased 
compensation benefits.  Specifically, he requested a total 
rating for his service-connected disabilities.  In a January 
1993, rating decision, the RO denied the claim and continued 
the combined 60 percent rating for the veteran's service-
connected disabilities.  The veteran did not appeal this 
determination and it also became final.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.200, 20.1103.  

Since there are two prior final VA determinations that denied 
the veteran a total disability rating within the 10-year 
period preceding his death, the appellant also may not 
establish eligibility for dependency and indemnity 
compensation benefits under the hypothetical entitlement 
standard.  Furthermore, the appellant has not alleged, nor 
has it been shown, that there was clear and unmistakable 
error in either the July 1990 or the January 1993 rating 
decisions.  See Marso, supra.  Accordingly, the appellant's 
claim for dependency and indemnity compensation benefits 
pursuant to 38 U.S.C.A. § 1318 may not be granted on any 
basis and must be denied.  See 38 C.F.R. § 3.22 (as in effect 
prior to, and from, January 21, 2000).  


ORDER

Entitlement to dependency and indemnity compensation benefits 
pursuant to 38 U.S.C.A. § 1318 is denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

